                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WILLIAM E. AMOR,                   )
                                   )
                Plaintiff,         )
            v.                     )                         NO. 18-CV-2523
                                   )
NAPERVILLE POLICE OFFICERS MICHAEL )
CROSS; ROBERT GUERRERI; THE ESTATE )                         JUDGE JOHN Z. LEE
OF MARK CARLSON; BRIAN CUNNINGHAM; )
JON LIPSKY; OTHER UNIDENTIFIED     )
NAPERVILLE POLICE OFFICERS AND     )
THE CITY OF NAPERVILLE,            )
                                   )
                Defendants.        )

AGREED JOINT MOTION TO VACATE AND RESET FACT DISCOVERY DEADLINE

       Plaintiff, William Amor, by his attorneys, Kathleen T. Zellner & Associates, P.C., and

Defendants Michael Cross, Robert Guerrieri, Brian Cunningham, John Ripsky, and the City of

Naperville, by their attorneys, The Sotos Law Firm, P.C., move this court to vacate and reset the

June 17, 2019 fact discovery deadline. In support thereof, the parties state:

       1.      On July 18, 2018, the Court entered an order closing fact discovery on June 17,

2019 including discovery as to treating physicians. (Docket #27).

       2.      Document discovery in this matter proved challenging and voluminous given the

passage of over 23 years since the date of the incident, including a 1997 underlying state

criminal trial, a 2016 third-stage post-conviction hearing, and a 2018 retrial. The parties have

worked diligently to complete document discovery.

       3.      On April 23, 2019, the Court held a status hearing at which the parties reported

the above status of document discovery and the intention to proceed with depositions now that

the necessary documents had been obtained. The Court entered an order directing the parties to
file a status report including a proposed discovery schedule by July 10, 2019, and set a status

hearing for July 17, 2019. (Docket # 45). This order, however, did not vacate the previously

entered June 17, 2019 fact discovery deadline.

       4.      The parties will file their joint status report with a proposed discovery schedule by

July 10, 2019, but did not want the previously entered June 17, 2019 fact discovery date to lapse

without the Court being advised.

       5.      In light of the pending status report and proposed discovery schedule, the parties

jointly request the Court to vacate the previously entered June 17, 2019 fact discovery deadline

and to reset this date accordingly at the upcoming July 17, 2019 status hearing.

       WHEREFORE, in light of the foregoing, Plaintiff and Defendants respectfully request

this Court to vacate the June 17, 2019 fact discovery deadline, to reset the fact discovery closing

date at the July 17, 2019 status hearing, and for such other relief as the Court deems appropriate.

Respectfully submitted,


/s/ Kathleen T. Zellner                              /s/ Joseph M. Polick
Attorneys for Plaintiff                              Attorneys for Defendants

Kathleen T. Zellner                                  James G. Sotos
Douglas H. Johnson                                   Joseph M. Polick
Nicholas M. Curran                                   Laura M. Ranum
Kathleen T. Zellner & Associates, P.C.               Lisa M. Meador
1901 Butterfield Road – Suite 650                    The Sotos Law Firm, P.C.
Downers Grove, IL 60515                              141 W. Jackson Blvd. – Suite 1240A
(630) 955-1212                                       Chicago, IL 60604
kathleenzellner@gmail.com                            (630) 735-3300
dhjohnson43@aol.com                                  jsotos@jsotoslaw.com
nmcurran@hotmail.com                                 jpolick@jsotoslaw.com
                                                     lranum@jsotoslaw.com
                                                     lmeador@jsotoslaw.com




                                                 2
